Citation Nr: 1745148	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to a rating in excess of 20 percent for a low back disability prior to March 9, 2015, and in excess of 40 percent thereafter.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1970 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT
On June 7, 2017, prior to the promulgation of a decision on appeal, the Veteran submitted correspondence stating that he wished to withdraw his claim before the Board of Veterans' Appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board reached out to the Veteran's representative in September 2017 to determine whether the Veteran was withdrawing the issue of TDIU as well as his claim for an increased rating for a back disability.  In a letter dated September 28, 2017, the Veteran's representative confirmed that the Veteran wished to withdraw all the issues on appeal.  However, the Board notes, the issue of TDIU was granted via a November 2016 rating decision and this was considered a full grant of benefits so this issue was no longer in appellate status.

Once an appeal is withdrawn, it ceases to exist.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.").  Once the withdrawal was received in September 2017, neither the RO nor the Board has jurisdiction to continue the appeal.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran expressly indicates that adjudication of a particular issue should cease, neither the RO nor the Board has authority to proceed on that issue).

In the present case, the Veteran has withdrawn all the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


